Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENTS
	
It is noted that claims that are cancelled in an amendment should not contain the text of the claim, but should only contain the proper claim identifier (cancelled). Since the remainder of the claims are in fact deemed allowable, claims 6, 7, 22, 23, and 33-39 are accepted as cancelled. Claims 1-5, 8-21, and 24-32 have been allowed herewith.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose a corner connector having a first and second counterpart, securing a first and second frame member to one another, specifically wherein one of the first and second counterparts having ports to provide a passage for fasteners to secure the first/second counterpart to a first, second, and third side of the other of the first/second counterpart.
Sosa does in fact provide multiple ports, which can technically be interpreted to house a fastener which can be secured to any of the first, second, and third sides of a portion of the corner connector, but Sosa is not capable of having the first and second counterparts secured to first and second frame members and still have ports which have fasteners engaging first, second, and third surfaces of the counterpart.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635